In the Supreme Court of Georgia


                                             Decided: June 30, 2014


                    S13G1167. RODRIGUEZ v. THE STATE.

      BLACKWELL, Justice.

      In August 2010, a City of Norcross police officer stopped Sonia

Rodriguez, and in the course of that traffic stop, the officer found more than four

ounces of marijuana in her car. Rodriguez was indicted for possession of

marijuana with intent to distribute, and she moved to suppress the discovery of

the marijuana, conceding that it was reasonable for the officer to stop and detain

her for a brief investigation, but contending that the marijuana was discovered

only after her detention was unreasonably prolonged. Following an evidentiary

hearing, the trial court denied her motion, but it certified its decision for

immediate review, and the Court of Appeals allowed an interlocutory appeal.1

The appeal eventually was heard by all twelve judges of the Court of Appeals,

and although the Court of Appeals entered a judgment affirming the denial of




      1
          See generally OCGA § 5-6-34 (b).
the motion to suppress, only six judges concurred in that judgment. See

Rodriguez v. State, 321 Ga. App. 619 (746 SE2d 366) (2013).

      Upon the petition of Rodriguez, we issued a writ of certiorari to review the

decision of the Court of Appeals, and we directed the parties to address two

questions in their briefs:

      1. Was the Court of Appeals equally divided in this case, and
      therefore, should it have transferred the case to this Court? See Ga.
      Const. of 1983, Art. VI, Sec. V, Par. V.

      2. If so, did the trial court err when it denied the motion to
      suppress?

We now conclude that the Court of Appeals never should have rendered any

decision in this case and instead should have transferred the appeal to this Court.

About the merits of the appeal, we see no error in the denial of the motion to

suppress. Accordingly, we vacate the decision of the Court of Appeals, we

affirm the judgment of the trial court, and we remand for the Court of Appeals

to transmit a remittitur to the trial court consistent with this opinion.

      1. We begin with the proceedings in the Court of Appeals, where the

appeal was docketed in the September 2012 term. At first, the appeal was

assigned to a panel of three judges, and on February 19, 2013, the panel issued


                                         2
a unanimous decision, affirming the denial of the motion to suppress.2 Eight

days later, Rodriguez filed a motion for reconsideration. That motion was

granted, the panel decision was vacated, and the case was referred to the full

bench of twelve judges. See OCGA § 15-3-1 (c). On April 12, 2013, the Court

of Appeals entered the decision of the full bench, again affirming the denial of

the motion to suppress. That decision was announced in a per curiam opinion,

which was joined in full by Presiding Judges Andrews and Barnes, in part and

in judgment by Judges Boggs and Branch, and in judgment only by Judges Ray

and McMillian. See Rodriguez, 321 Ga. App. at 623. Presiding Judge Doyle

wrote a dissenting opinion, in which she proposed to reverse the denial of the

motion to suppress, and her dissent was joined by then-Chief Judge Ellington,

then-Presiding Judge Phipps, and Judge McFadden. See id. at 623-626 (Doyle,

P.J., dissenting). Judge Dillard wrote his own dissenting opinion, in which he

proposed to vacate the denial of the motion to suppress and remand for the trial

court to reconsider the motion. See id. at 627 (Dillard, J., dissenting). Then-

Presiding Judge Miller dissented separately, but without any opinion indicating


      2
          The original panel was composed of Presiding Judges Andrews and Doyle and Judge
Boggs.

                                             3
whether she would have reversed or only vacated the denial of the motion to

suppress.3

       Our Constitution provides that, “[i]n the event of an equal division of the

Judges [of the Court of Appeals] when sitting as a body, the case shall be

immediately transmitted to the Supreme Court.” Ga. Const. of 1983, Art. VI,

Sec. V, Par. V. We have addressed the meaning of the Equal Division clause

before, and under our precedents, when the full bench of the Court of Appeals

has considered every claim of error that might cause the judgment of the trial

court to be set aside, and when the full bench is equally divided about whether




       3
         Other possible judgments, of course, are conceivable — that the appeal be dismissed
for want of jurisdiction, for instance, or that the judgment of the trial court be affirmed in part
and reversed in part — but none seem plausible in this case. About jurisdiction, there is no
doubt that the Court of Appeals properly had jurisdiction of this interlocutory appeal, and no
party urged that it was without jurisdiction. About a split judgment, there was only one
question before the trial court — whether the discovery of the marijuana ought to be
suppressed — and it would make no sense to affirm the judgment of the trial court in part and
to reverse it in part. And in any event, if then-Presiding Judge Miller had proposed to affirm
the judgment of the trial court in any respect, she would have concurred at least in part in the
judgment announced in the per curiam opinion, but she did not. As such, we do not think
then-Presiding Judge Miller meant to indicate by her dissent that she would favor any
judgment other than those proposed by the two dissenting opinions, even if she did not join
either of those opinions. Accordingly, we consider then-Presiding Judge Miller to have
indicated by her unexplained dissent that she would either reverse or vacate the denial of the
motion to suppress. Nevertheless, we note that such ambiguity in the judgment line of a
decision complicates matters considerably.

                                                4
that judgment must be set aside, there is an “equal division,”4 and the case must

be transferred to this Court. See Atlantic Coast Line R. Co. v. Godard, 211 Ga.
41, 42 (83 SE2d 591) (1954) (Equal Division clause “contemplates the transfer

by the Court of Appeals to this court of cases where the Judges of the Court of

Appeals are equally divided on all questions in the case which would require an

affirmance or reversal of the judgment of the trial court”). See also Ford v.

Uniroyal Goodrich Tire Co., 270 Ga. 730, 731, n.4 (514 SE2d 201) (1999)

(noting that there was no equal division in Uniroyal Goodrich Tire Co. v. Ford,

218 Ga. App. 248 (461 SE2d 877) (1995), where a majority of judges were of

the opinion that the judgment of the trial court must be reversed upon some

ground, notwithstanding that the judges were equally split as to whether it had

to be reversed on one particular ground); Atlantic Coast Line R. Co. v. Clinard,

211 Ga. 340, 342-343 (86 SE2d 1) (1955) (citing Godard and returning case to

       4
         This understanding is consistent with the approach of the federal courts and many
of our sister states. See, e.g., Ohio ex rel. Eaton v. Price, 364 U.S. 263, 264 (80 SCt 1463,
4 LE2d 1708) (1960) (court was equally divided where one justice did not participate, four
justices would affirm the judgment of the court below, and four justices would reverse);
Reyes v. Egner, 991 A2d 216, 217 (N.J. 2010) (court was evenly split when three justices
would affirm the judgment below and three would reverse); Sharpe v. Pugh, 209 SE2d 456
(N.C. 1974) (court was equally divided when one justice did not participate, three justices
would affirm the judgment below, and three justices would reverse); Stubblefield v. Wilson,
102 S 885 (Fla. 1924) (court was equally divided where three justices would affirm the
judgment below and three would reverse).

                                              5
Court of Appeals where judges were equally divided upon one claim of error,

but had not considered other claims of error that might equally require reversal

of the judgment below).

      In this case, six judges of the Court of Appeals were of the opinion that the

denial of the motion to suppress should be affirmed, and six were of the opinion

that it should not. To be sure, of the latter six judges, four were of the opinion

that the denial should be reversed entirely, Rodriguez, 321 Ga. App. at 623-626

(Doyle, P.J., dissenting), one was of the opinion that it should be vacated and

remanded for further proceedings on the motion, id. at 627 (Dillard, J.,

dissenting), and one did not say whether she would reverse or vacate, nor did she

say what should happen next in the trial court, only that she dissented from the

decision to affirm. But for purposes of the Equal Division clause, differences of

opinion in this case about whether the judgment of the trial court should be set

aside as “reversed” or instead as “vacated” are not dispositive. See Newman,

“Last Words of an Appellate Opinion,” 70 Brooklyn L. Rev. 727, 728 (2005) (“If

a judgment is to be undone, at least in some respect, there is a difference of

opinion among judges as to the circumstances in which ‘vacated’ or ‘reversed’

should be used in decretal language.”). See also Holton v. Lankford, 189 Ga.
6
506, 512-513 (1) (6 SE2d 304) (1939) (“The judgment of reversal, without more,

operated only to vacate the orders and decree as therein stated . . ..”). Nor are

differences of opinion in this case among the six dissenting judges about what

ought to happen next in the trial court dispositive. See Parfait v. Transocean

Offshore, Inc., 980 S2d 634, 635-637 (La. 2008) (12-member court of appeals

was equally divided where six judges would affirm award of damages, two

would reduce the award by an amount certain, one would reduce the award by

another amount certain, and three would reverse award entirely). Six judges

would have let the judgment of the trial court stand, and six would not. There

was an equal division in this case, the Court of Appeals ought not have rendered

any decision, and it instead should have immediately transferred the case to this

Court.5 Accordingly, we vacate the decision of the Court of Appeals.


       5
         We note as well that, when the decision of an appellate court is remitted to the trial
court, the decision on appeal must be “respected and carried into full effect in good faith by
the court below.” OCGA § 5-6-10. Consequently, any appellate decision must be clear at the
very least about whether the judgment from which the appeal was taken still stands or instead
has been set aside. In this case, six judges at the Court of Appeals were of the opinion that
the denial of the motion to suppress should be affirmed, and six other judges were of the
opinion that it should be set aside. If their split decision were the last word, the trial judge
could not possibly be expected to know whether the motion to suppress still stood denied,
and in such circumstances, the trial judge could not reasonably be expected to “carr[y] into
full effect in good faith” the decision on appeal. The Equal Division clause keeps a trial
judge from being put into such an untenable position.

                                              7
      2. We now consider whether the trial court erred when it denied the motion

to suppress.6 Viewed in the light most favorable to the findings of the trial court,

the evidence shows that Rodriguez was driving along Mitchell Road in the City

of Norcross late in the afternoon of August 18, 2010. She was accompanied by

a female passenger, Ereka Taszeika Williams. Rodriguez and Williams passed

by a Norcross police officer, whose patrol car was equipped with an automatic

license plate recognition system.7 The system alerted the officer that Rodriguez

was driving a vehicle that was known to have been driven by Enrique Sanchez,

who was wanted on an outstanding warrant. Based upon this alert, the officer

stopped Rodriguez and Williams. After he stopped them, but before he exited his




       6
         Because this case should have come to this Court by transfer pursuant to the Equal
Division clause, and because we have vacated the decision of the Court of Appeals, we could
remand for the Court of Appeals to transfer the case back to this Court. But our issuance of
a writ of certiorari to the Court of Appeals was sufficient to put the whole case before this
Court, and a remand-with-direction-to-transfer-back is unnecessary. We will go ahead and
decide the merits of the appeal, as if it had been properly transferred here in the first place.
       7
         According to the record, the automatic license plate recognition system uses a
camera mounted on the patrol car to photograph the licenses plates of vehicles passing within
15 feet of the patrol car. The system identifies the license plate numbers of the passing
vehicles from the photographs, and it then compares those license plate numbers with a
database of license plate numbers associated with stolen vehicles and persons with
outstanding warrants. If the system matches a license plate number from a photograph to a
license plate number in the database, the system alerts the officer of the match.

                                              8
patrol car and approached their vehicle, the officer checked the registration of

their vehicle and learned that it was registered to Rodriguez.

      When the officer approached the vehicle, he asked Rodriguez and Williams

for identification. Rodriguez produced her driver’s license, and Williams

produced no identification card, but she gave her name and date of birth to the

officer. At that point, the officer explained the reason for the stop, and Rodriguez

responded that Sanchez is her son and that he was in prison. The officer noticed

that Rodriguez did not look at him as they spoke, and he asked whether there

were any weapons or contraband in the car, to which the women quickly and

simultaneously responded “no.” Both women appeared nervous when they

responded to the question about weapons or contraband. The officer also

observed an “unusually strong” odor of air freshener from the passenger

compartment of the car, which he knew to be frequently associated with attempts

to mask the odor of narcotics.

      The officer then returned to his patrol car to verify the identities of

Rodriguez and Williams and to ascertain whether either had outstanding

warrants, and in the course of that verification, the officer determined —

approximately four minutes after he had initiated the stop — that Williams was

                                         9
the subject of an outstanding arrest warrant in Florida. By that time, a second

officer had arrived at the scene, and the two officers awaited information about

whether Florida desired the extradition of Williams. As they waited, they

directed Rodriguez and Williams to exit the car, and the officers spoke with them

separately. About ten minutes after the stop was initiated, Rodriguez gave the

second officer consent to search her vehicle. The officers searched the vehicle,

and in the center console and trunk, they found between four and five ounces of

marijuana.

      (a) In the Court of Appeals and this Court, Rodriguez has contended that

the first officer was without sufficient cause to stop and detain her for any length

of time. But Rodriguez not only failed to properly raise this contention in the trial

court, she affirmatively conceded in her motion to suppress — and in her

amended motion to suppress, filed two days after the evidentiary hearing on her

motion — that, when the automatic license plate recognition system alerted the

officer to her car, “the officer certainly had the right to stop the vehicle to

investigate.” She said nothing in her motion to suppress to put the State on notice

that it would be required to prove the lawfulness of the stop itself, as opposed to

the lawfulness of the detention that followed. To the contrary, in her motions, she

                                         10
only complained that the stop had been unlawfully prolonged. As we recently

explained,

      Our statutory law provides a procedure by which an accused may
      move to suppress evidence that was obtained unlawfully. A motion
      to suppress must be in writing and state facts showing that the search
      and seizure were unlawful. In the absence of such a motion, the State
      has no burden to prove the lawfulness of the manner in which
      evidence was obtained, and the accused fails to preserve any error
      with respect to the suppression of the evidence.

Hernandez v. State, 294 Ga. 903, 904 (757 SE2d 109) (2014) (citations and

punctuation omitted). In her written motion and amended motion, Rodriguez

failed to state any facts showing that the stop itself was unlawful, and she instead

conceded that it was lawful.8 As such, she waived any contention that the officer

was without good cause to stop her for the purpose of briefly investigating the

whereabouts of Sanchez, see id., and we decide nothing about whether the alert



       8
          In a brief filed with the trial court more than a week after the evidentiary hearing,
Rodriguez questioned whether the stop itself was lawful. But even then, she said only that
“[i]t is questionable, given the testimony at the hearing, whether the officer even had a
legitimate basis for instituting the traffic stop.” In her brief, Rodriguez did not actually urge
the trial court to suppress any evidence based on the allegedly questionable reasonableness
of the stop itself. Moreover, if the State failed at the hearing to prove a lawful basis for the
officer to stop Rodriguez in the first place — something about which we decide nothing —
it perhaps was only because the State had no notice that Rodriguez disputed the basis for the
stop. The State cannot be faulted for failing to prove something that Rodriguez never
properly put in issue.

                                              11
by the automatic license plate recognition system was a reasonable basis for the

stop.9

         (b) Rodriguez argued in the trial court that her detention was unreasonably

prolonged. The officer had sufficient reason, she said, to stop her car and

ascertain whether Sanchez was in it. Once the officer realized that the car was

occupied by two women, the officer still had authority, Rodriguez conceded, to

briefly inquire whether the women knew of Sanchez and his whereabouts. But

the officer had no reasonable basis, she argued, to ask about the identities of

Rodriguez and Williams, to ask about weapons and contraband, to verify their

identities, and to check whether they had warrants. The check for warrants, of

course, led to the discovery that Williams herself was a fugitive, and Rodriguez

never has disputed that an officer has reasonable grounds to detain a person

wanted in another jurisdiction for a short time to ascertain whether that



         9
          According to the dissent, “we have given police the authority to detain persons who
are lawfully operating their vehicles for being associated with persons who have outstanding
warrants . . ..” We decide nothing, however, about whether the association identified by the
automatic license plate recognition system in this case was enough of an association to justify
the stop. In any event, we note that the record does not include evidence about the precise
parameters of the associative algorithm employed by the system or the reliability of the data
that it uses. Again, perhaps that is because the State never had notice that the validity of the
stop itself was at issue.

                                              12
jurisdiction desires the extradition of the wanted person.10 She argued, however,

that Williams was discovered to be a fugitive only after their detention was

unreasonably prolonged. We disagree.

      To begin, we note that the record — viewed in the light most favorable to

the findings and decision of the trial court — shows that the officer discovered

the outstanding warrant on Williams within about four minutes of the stop itself,

a stop that, Rodriguez conceded in the trial court, was lawful.11 Moreover,

Rodriguez acknowledged that her detention for at least a portion of those four-or-


       10
          Rodriguez does not contend that, even after the officers learned that Williams was
wanted and thereby had additional grounds to detain Williams, it was unreasonable to
continue to detain Rodriguez. We do not, therefore, decide whether Rodriguez was
unreasonably detained after the officers learned that Williams was a fugitive. We note,
however, that although the dissent says it was unreasonable to continue to detain Rodriguez
at that point, the United States Supreme Court has said that it is not reasonable to “expect a
police officer to allow people to come and go freely” from a traffic stop or to “let people
move around in ways that could jeopardize [the officer’s] safety.” Brendlin v. California, 551
U.S. 249, 257-258 (II) (B) (127 SCt 2400, 168 LE2d 132) (2007).
       11
          About the time that passed before the officer discovered the outstanding warrant,
the officer testified that a second officer arrived around four minutes after the initial stop, and
he said that, when the second officer arrived, he explained to the second officer that
“Williams [had] an active warrant for her arrest.” This testimony certainly suggests that the
first officer ascertained the existence of the warrant within about four minutes of the
initiation of the stop. To the extent that there is any ambiguity in the record, it does not help
Rodriguez, who bears the burden of showing error in the record. Boles v. Lee, 270 Ga. 454,
455 (1) (511 SE2d 177) (1999). Moreover, we note that a video recording of the traffic stop
was tendered in evidence at the hearing below, but it does not appear in the record on appeal.
We must assume, therefore, that the recording supports the decision of the trial court. See
Jones v. State, 292 Ga. 593, 597 (3) (740 SE2d 147) (2013).

                                               13
so minutes — including the time it took the officer to initially approach the

stopped car, observe its occupants, and inquire about Sanchez and his

whereabouts — was reasonable. The only question presented in this case,

therefore, is whether the detention was unreasonably prolonged by the inquiry

into the identities of Rodriguez and Williams, the question about weapons or

contraband in the car, the verification of their identities, and the check for

warrants.

      The duration of an investigative detention, of course, must be reasonable.

See generally Florida v. Royer, 460 U.S. 491, 500 (II) (103 SCt 1319, 75 LE2d

229) (1983) (plurality op.). Claims that such a detention was unreasonably

prolonged are of two sorts. In some cases, a detention is prolonged beyond the

conclusion of the investigation that warranted the detention in the first place, and

in those cases, the courts generally have concluded that such a prolongation —

even a short one — is unreasonable, unless, of course, good cause has appeared

in the meantime to justify a continuation of the detention to pursue a different

investigation. See Salmeron v. State, 280 Ga. 735, 736-737 (1) (632 SE2d 645)

(2006). In other cases, the detention is not prolonged beyond the conclusion of

the investigation that originally warranted the detention, but it is claimed that the

                                         14
investigation took too long, perhaps because the officer spent too much time

inquiring about matters unrelated to the investigation. In these cases, the courts

examine “whether the police diligently pursued a means of investigation that was

likely to confirm or dispel their suspicions quickly, during which time it was

necessary to detain the defendant.” United States v. Sharpe, 470 U.S. 675, 686

(II) (B) (105 SCt 1568, 84 LE2d 605) (1985). As the United States Supreme

Court has explained, even when an officer poses inquiries “into matters unrelated

to the justification for the traffic stop . . . [they] do not convert the encounter into

something other than a lawful seizure, so long as those inquiries do not

measurably extend the duration of the stop.” See Arizona v. Johnson, 555 U.S.
323, 333 (II) (B) (129 SCt 781, 172 LE2d 694) (2009) (emphasis added). In the

end, the question is “whether [the detention] was appreciably prolonged,”

considering “the detention as a whole,” and keeping in mind that “the touchstone

of our inquiry is reasonableness.” United States v. De La Cruz, 703 F3d 1193,

1203 (I) (A) (10th Cir. 2013) (citations and punctuation omitted).

      Rodriguez contends that this case presents the first sort of claim, arguing

that the investigation of Sanchez necessarily concluded when the officer

observed two women in the car, asked about Sanchez, and was told that Sanchez

                                          15
was in prison. At that point, Rodriguez claims, there was nothing more for the

officer to do to investigate Sanchez and his whereabouts. But the only

information about Sanchez that had been provided to the officer at the time of the

stop by the automatic license plate recognition system was his name and date of

birth. Although the officer may have assumed from the name that “Enrique

Sanchez” likely was a man, names do not always conform to common gender

stereotypes, and the officer was not absolutely required to accept immediately

that Sanchez was not in the car.12 See Breiding v. Wells, 800 S.W.2d 789, 790, n.1

(Mo. App. 1990) (citing J. Cash, “A Boy Named Sue” (Columbia Records

1969)). So, although the officer said that the occupants of the car “appeared to

be females,” and even if he subjectively thought it unlikely that either was named

“Enrique,” it was not altogether unreasonable for the officer to inquire about and



       12
         We note that the record shows that the officer was alerted that “Enrique Sanchez”
was born in 1987, and according to the officer, at least one of the women in the car appeared
to be about the same age as “Enrique Sanchez.” And although “Enrique” is a name given
most commonly to men, the record does not show that it is exclusively given to men. Indeed,
according to data compiled and published by the United States Social Security
Administration, nearly two percent of the American babies born in 1987 and named
“Enrique” were female. See http://www.ssa.gov/oact/babynames/limits.html (visited May 31,
2014). And in any event, naming preferences may change over time, and American naming
preferences may not match those in other countries. By the way, the record does not show
where Sanchez was born, much less that the officer had such information at the time of his
investigation.

                                            16
verify their identities. And, although the officer testified that he had no particular

reason to disbelieve the identifying information provided by Rodriguez and

Williams, or the information provided by Rodriguez about Sanchez, the officer

likewise was not absolutely required to instantly and unconditionally accept the

truth of that information without verification and to ask nothing more.

Moreover, the officer had done or said nothing at that point to indicate to the

women that his investigation of Sanchez was concluded. The investigation was

not, as Rodriguez contends, necessarily at an end when the officer observed two

women in the car and was told that Sanchez was in prison, and this is not a

prolongation case of the first sort.13 The question instead is whether the officer

extended his investigation too long by inquiring about the identities of the




       13
          That the officer may have subjectively thought it most likely by that point that the
women were not Sanchez, but were themselves wanted or in possession of unlawful
contraband — and that the officer may subjectively have been more interested in pursuing
an investigation of these things — is not dispositive. As the United States Supreme Court has
explained, “[s]ubjective intentions play no role in ordinary, probable-cause Fourth
Amendment analysis,” and “the constitutional reasonableness of traffic stops [do not]
depend[] on the actual motivations of the individual officers involved.” Whren v. United
States, 517 U.S. 806, 813 (II) (A) (116 SCt 1769, 135 LE2d 89) (1996). Nothing objectively
shows that the investigation of Sanchez was at an end before the officer learned that
Williams herself was a fugitive. See Johnson, 555 U.S. at 333 (II) (B) (“Normally, the stop
ends when the police have no further need to control the scene, and inform the driver and
passengers they are free to leave.”).

                                             17
women, asking about weapons or contraband, verifying their identities, and

checking for warrants.

      Given that the detention had been underway for only about four minutes

when the officer discovered that Williams was a fugitive, and given that

Rodriguez concedes that she was reasonably detained for a portion of those four

minutes, the inquiries to which Rodriguez objects prolonged the detention for

only a couple of minutes at most. Although the short duration of the prolongation

is not dispositive, it is relevant to our inquiry. See, e.g., United States. v.

Digiovanni, 650 F3d 498, 509 (II) (4th Cir. 2011) (noting that, “where a delay can

be characterized as de minimis under the totality of the circumstances, it will not

be recognized as a Fourth Amendment violation” (citations omitted)); United

States v. Mason, 628 F3d 123, 132 (III) (4th Cir. 2010) (“The one to two of the

11 minutes devoted to questioning on matters not directly related to the traffic

stop constituted only a slight delay that raises no Fourth Amendment concern.”

(Citations omitted)). As the Eleventh Circuit has explained, “the police are not

constitutionally required to move at top speed or as fast as possible. . . . [A]t a

traffic stop, the police can occasionally pause for a moment to take a breath, to

think about what they have seen and heard, and to ask a question or so.” United

                                        18
States v. Hernandez, 418 F3d 1206, 1212, n.7 (11th Cir. 2005). So long as an

officer pursues his investigation with reasonable diligence, the Fourth

Amendment is not offended. See Sharpe, 470 U.S. at 686 (II) (B).

      Moreover, these additional inquiries to which Rodriguez objects were not

altogether unrelated to the investigation of Sanchez and his whereabouts.

Ascertaining and verifying the identities of the women in the car were minimally

intrusive means of confirming that neither was the “Enrique Sanchez” for whom

the officer was looking. Verifying that Rodriguez was, in fact, who she claimed

to be would have provided the officer with at least some additional reason to

believe that, despite her nervous appearance, Rodriguez was being truthful with

him about Sanchez’s whereabouts. And taking a couple of minutes to verify

identities and check for warrants offered a brief opportunity for the officer “to

think about what [he] ha[d] seen and heard” and to consider whether any further

investigative steps were warranted before the detention concluded. The

additional inquiries were not altogether unrelated to the justification for the

traffic stop, and that such inquiries and the subsequent identity verification and

warrant check could be accomplished in only a couple of minutes suggests their

reasonableness.

                                       19
      Equally important, inquiring about the identities of Rodriguez and

Williams, inquiring about weapons in the car, verifying their identities, and

checking for warrants are activities reasonably directed toward officer safety.

Generally speaking, when an officer lawfully stops and detains an individual for

a brief investigation — something that, we note again, Rodriguez conceded in

this case — the officer is entitled to take reasonable steps to make the scene safe

for his investigation. See United States v. Hensley, 469 U.S. 221, 235 (105 SCt

675, 83 LE2d 604) (1985) (“When the Covington officers stopped Hensley, they

were authorized to take such steps as were reasonably necessary to protect their

personal safety and to maintain the status quo during the course of the stop.”). As

the United States Supreme Court has acknowledged, investigative traffic stops

“are especially fraught with danger to police officers.” Michigan v. Long, 463
U.S. 1032, 1047 (103 SCt 3469, 77 LE2d 1201) (1983). See also Maryland v.

Wilson, 519 U.S. 408, 413 (117 SCt 882, 137 LE2d 41) (1997) (“Regrettably,

traffic stops may be dangerous encounters.”). Accordingly, the officer may take

reasonable steps to ascertain whether the persons with whom he is dealing might

be dangerous. See Terry v. Ohio, 392 U.S. 1, 23 (III) (88 SCt 1868, 20 LE2d

889) (1968) (acknowledging legitimate interest of “police officer in taking steps

                                        20
to assure himself that the person with whom he is dealing is not armed with a

weapon that could unexpectedly and fatally be used against him”). To this end,

courts throughout the country have held that an officer generally may reasonably

inquire about the identities of persons detained at the scene of a traffic stop and

take reasonable steps to quickly verify their identities and to check their criminal

histories and for warrants. See, e.g., United States v. Fernandez, 600 F3d 56, 62

(1st Cir. 2010) (so long as request does not “measurably extend the duration of

the stop,” no independent justification is required to ask passenger of lawfully

stopped car for identification); United States v. Soriano-Jarquin, 492 F3d 495,

500 (4th Cir. 2007) (explaining that, “[a]ssuming a lawful stop, an officer is

entitled to some chance to gain his bearings and to acquire a fair understanding

of the surrounding scene,” including by asking driver and passenger for their

identifications); State v. McMichael, 276 Ga. App. 735, 741 (2) (624 SE2d 212)

(2005) (“The risks inherent in traffic stops create a strong interest in officer

safety that justifies reasonable safety measures that minimally intrude upon the

Fourth Amendment privacy expectations of motorists” including “for the officer

to request identification . . . and to run a computer check on the driver and the

passenger for outstanding warrants.”) (citation omitted); State v. Williams, 264

                                        21
Ga. App. 199, 202-203 (590 SE2d 151) (2003) (“Checking for outstanding

warrants or criminal histories on the occupants of a vehicle at a valid traffic stop

is justified by concern for officer safety during the stop.”). In this case, even

though the additional inquiries made by the officer and the subsequent identity

verification and warrant check may have added a minute or two to the traffic

stop, they were justified for officer safety, as well as for their investigative value.

See, e.g., United States v. Purcell, 236 F3d 1274, 1278-1279 (11th Cir. 2001)

(noting that “[a] request for criminal histories as a part of a routine computer

check is justified for officer safety,” and holding that, even if check extended

stop for three minutes beyond what was necessary to complete investigation that

justified the stop, the extension was reasonable).

      The process of inquiring about the identities of Rodriguez and Williams,

asking about weapons in the car, verifying their identities, and determining if

Rodriguez and Williams were the subjects of outstanding warrants did not

unreasonably expand the scope or duration of the stop, was minimally intrusive,

was justified by the investigation into the whereabouts of Sanchez, and was a

reasonable part of the officer’s efforts to ensure his safety. And given that

Rodriguez has acknowledged that the stop itself and other parts of the detention

                                          22
were reasonable, the detention as a whole was reasonable in duration. The trial

court did not err when it denied Rodriguez’s motion to suppress,14 and the

judgment of the trial court is affirmed. This case is remanded to the Court of

Appeals with direction that a remittitur issue to the trial court, affirming the

judgment of the trial court, and accompanied by our opinion.

      Judgment vacated and case remanded with direction. All the Justices

concur, except Benham and Hunstein, JJ, who concur in part and dissent in part.




       14
          Apart from her contention that the stop was unreasonably prolonged before she gave
consent to search her car, Rodriguez never has disputed — in the trial court or on appeal —
that her consent was voluntary.

                                            23
                    S13G1167. RODRIGUEZ v. THE STATE


      BENHAM, Justice, concurring in part1 and dissenting in part.

      I write and dissent as to Division 2 because I respectfully disagree that any

detainment of Rodriguez was lawful. Otherwise, with this ruling, we have given

police the authority to detain persons who are lawfully operating their vehicles

for being associated with persons who have outstanding warrants, for failing to

make eye contact and for using air freshener in their vehicles, none of which is

criminal conduct.2

      As an initial matter, I agree with Judge Doyle in her dissent that Rodriguez

did not waive her right to protest the validity of the initial stop. It is undisputed

that the officer in this case made the stop solely because the license plate

recognition system alerted that Enrique Sanchez, DOB August 24, 1987, was a

wanted person associated with the vehicle. The officer made no effort prior to

the stop to determine whether the vehicle was registered to Sanchez or whether




       1
        I concur as to Division 1 of the opinion.
       2
        See State v. Thompson, 256 Ga. App. 188 (569 SE2d 254) (2002).
Sanchez was still at-large (i.e., that the alert was valid). A basic search of the

Georgia Department of Corrections Offender Query database, which is accessible

to the public on the world wide web through any internet connection, shows that

a person by the name of Enrique Sanchez, male, YOB 1987, was incarcerated at

the Coastal State Prison from April 22, 2010 to November 5, 2010.3 Thus, the

officer could have easily completed his investigation of the Sanchez warrant with

a simple search of his computer or a call to dispatch and without exiting his

vehicle.

      Even if the alert from the license plate recognition system created a

reasonable suspicion for the stop, the moment that the officer determined that

Sanchez was not inside the vehicle and was in prison was the moment the

encounter should have ended. Here, Rodriguez had committed no moving

violations, neither woman was observed to be engaging in any unlawful activity,

and no contraband was in plain sight. The officer testified that he had no reason

to disbelieve Rodriguez’s explanation about Sanchez, including her assertion that

Sanchez was incarcerated. Again, that explanation was easily verifiable by a


      3
        The only other Enrique Sanchez in the Department of Corrections database was born
in 1965.

                                           2
search of the Georgia Department of Corrections database. There was a complete

absence of reasonable suspicion to conduct any further investigation once it was

clear Sanchez was not in the vehicle. “[I]f the officer continues to detain the

subject after the conclusion of the traffic stop and interrogates him or seeks

consent to search without reasonable suspicion of criminal activity, the officer

has exceeded the scope of a permissible investigation of the initial traffic stop.”

State v. Sims, 248 Ga. App. 277, 279 (546 SE2d 47) (2001). For the officer to

detain the women for any amount of time to question them further or run

Rodriguez’s and Williams’s information through the GCIC was wholly unrelated

to the reason for the investigatory stop (i.e., the outstanding bench warrant for

Sanchez) and was, thus, unauthorized. Id.4 See also Florida v. Royer, 460 U.S.
491, 498 (103 SCt 1319, 75 LE2d 229) (1982) (it is unlawful for police to detain

a person “even momentarily without reasonable, objective grounds for doing

so”); Nunnally v. State, 310 Ga. App. 183 (2) (713 SE2d 408) (2011). “The



       4
         Even if, as the majority contends, the officer knew of Williams's outstanding warrant
within four minutes of the stop, there was still no basis to detain Rodriguez because her
driver's license was valid. At that point, the officer should have at least allowed Rodriguez
to leave. Instead, he decided to continue to question the women along with the other officer
who had arrived, making both women exit the vehicle as each officer spoke to each woman
separately.

                                             3
scope of the detention must be carefully tailored to its underlying justification.”

Florida v. Royer, 460 U.S. at 500.

      We enjoy many freedoms and rights in this country, including, but not limited

to, freedom of speech, freedom of assembly, freedom of religion, freedom of the

press, the right to a speedy trial by jury, the right to vote, the right to travel, and the

freedom from unreasonable searches and seizures. As the United States Supreme

Court observed over thirty years ago:

      Automobile travel is a basic, pervasive, and often necessary mode of
      transportation to and from one's home, workplace, and leisure activities.
      Many people spend more hours each day traveling in cars than walking
      on the streets. Undoubtedly, many find a greater sense of security and
      privacy in traveling in an automobile than they do in exposing
      themselves by pedestrian or other modes of travel. Were the individual
      subject to unfettered governmental intrusion every time he entered an
      automobile, the security guaranteed by the Fourth Amendment would be
      seriously circumscribed. ...[P]eople are not shorn of all Fourth
      Amendment protection ...when they step from the sidewalks into their
      automobiles.

Delaware v. Prouse, 440 U.S. 648, 662-663 (VI) (99 Sct 1391, 59 LE2d 660) (1979).

Because I believe the police went well beyond their authority in this case, I would

reverse the trial court’s denial of Rodriguez’s motion to suppress and direct that the

motion be granted upon return of the remittitur to the trial court.

      I am authorized to state that Justice Hunstein joins me in this partial

dissent.

                                            4